Citation Nr: 1633192	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-46 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right carpal tunnel syndrome prior to January 2, 2014.

2. Entitlement to a rating in excess of 50 percent for right carpal tunnel syndrome as of January 2, 2014.

3. Entitlement to an initial compensable rating for colon resection prior to July 31, 2012.

4. Entitlement to a rating in excess of 20 percent for colon resection as of July 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1987, and from June 1988 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a March 2015 rating decision granted an increased rating for colon resection and assigned a 20 percent rating effective from July 31, 2012.  In addition, a January 2016 rating decision granted an increased rating for right carpal tunnel syndrome (CTS) and assigned an initial 20 percent rating effective from October 1, 2008, and a 50 percent rating effective from January 2, 2014.  As these ratings are not the maximums allowable, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Board remanded this case and instructed the RO to request the Veteran to identify all VA and non-VA clinicians who have treated him for right CTS and colon resection, and to conduct further development as necessary.  In an October 2015 letter, the RO requested that the Veteran complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, in order to obtain the requested records.  The Board also notes that VA examinations were obtained in December 2015.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to January 2, 2014, the Veteran's right carpal tunnel syndrome had not been manifested by moderate or severe incomplete paralysis of the median nerve; and at no time during the appeal has the Veteran's right carpal tunnel syndrome been manifested by complete paralysis of the lower radicular group, the median nerve or the ulnar nerve.

2. Prior to July 31, 2012, the Veteran's colon resection was manifested by moderate symptoms of frequent episodes of bowel disturbance with abdominal pain and had not been manifested by severe symptoms including constant diarrhea.

3. As of July 31, 2012, the Veteran's colon resection was manifested my severe symptoms including constant diarrhea with constant abdominal pain. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to January 2, 2014 for right carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8512 (2015).

2. The criteria for a rating in excess of 50 percent as of January 2, 2014 for right carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8512 (2015).

3. The criteria for an initial compensable disability rating of 20 percent prior to July 31, 2012 for colon resection have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Codes (DCs) 7319, 7329 (2015).

4. The criteria for a rating of 30 percent as of July 31, 2012 for colon resection have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Codes (DCs) 7319, 7329 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claims for right carpal tunnel syndrome and colon resection in October and December 2008.  As the appeals of the ratings are downstream issues, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the January 2016 supplemental statement of the case. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran a VA examination that occurred in December 2015, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus the examination is adequate.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Right Carpal Tunnel Syndrome (CTS)

The Veteran asserts that a higher initial rating is warranted for his service-connected right CTS.  The RO rated the Veteran's right CTS under Diagnostic Code (DC) 8512, and assigned a 20 percent rating prior to January 2, 2014, and a 50 percent rating as of January 2, 2014.  Thus, the disability has been rated by analogy under Diagnostic Code 8512 for disability of the lower radicular group. 38 C.F.R. §§ 4.20, 4.27 (2015).

Diagnostic Code 8512, which pertains to the lower radicular group, indicates that a 20 percent rating is warranted for mild incomplete paralysis of the lower radicular group of the major and minor extremity.  For moderate incomplete paralysis a 30 percent rating is warranted for the minor extremity, and a 40 percent rating is warranted for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating for the minor extremity, and a 50 percent rating for the major extremity.  Complete paralysis of the lower radicular group warrants a 60 percent rating for the minor extremity, and a 70 percent rating for the major extremity.  Complete paralysis indicates paralysis of all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers (substantial loss of use of hand).

Diagnostic Code 8515 is used for disabilities of the median nerve.  Under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the major hand, and a 10 percent rating is assigned for the minor hand.  A moderate incomplete paralysis warrants a 20 percent rating for the minor hand, and a 30 percent rating for the major hand.  For severe incomplete paralysis, a 40 percent rating is assigned for the minor hand and a 50 percent rating is assigned for the major hand.  A 60 percent rating is assigned for complete paralysis of the median nerve on the minor side, and a 70 percent rating is assigned for the major side.   Complete paralysis under this DC indicates such manifestations as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  38 C.F.R. § 4.124a (2015).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Right or left-side handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  The evidence shows that the Veteran's right hand is dominant; thus the Board will consider the right hand as dominant.

Combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, consider radicular group ratings.  C.F.R. § 4.124a, Note following DC 8719 (2015).

      Rating Prior To January 2, 2014

The Board will first address the assigned rating prior to January 2, 2014.  After reviewing the evidence, and for the reasons explained below, the Board finds that the Veteran is properly rated under the provisions of 38 C.F.R. § 4.12a, DC 8512, for his right CTS prior to January 2, 2014, and that a rating of  in excess of 20 percent is not warranted during that period on appeal.  

The Veteran's service treatment records (STRs) show a January 2003 diagnosis of entrapment of the median nerve at the wrist (carpal tunnel syndrome) bilaterally.  The physician noted that both motor and sensory fibers were involved with evidence of denervation.  During a January 2006 orthopedic evaluation, the Veteran reported numbness and tingling in both hands.  The physician noted that both wrists showed a "strongly positive" Tinel and Phalen's test.  No thenar atrophy was noted.  The physician did note a good grip and pinch and radial pulse was strong.  Electromyograph (EMG) showed bilateral CTS.  

The Veteran underwent CTS surgery in 2006.  In a May 2006 STR, the Veteran reported that his hand had no numbness or tingling following surgery.  The physician noted full range of motion, good sensation in his hand with reports of periodic numbness.

A November 2008 VA medical record shows that the Veteran reported residuals including mild numbness to the base of his thumbs bilaterally and on an intermittent basis.  The Veteran denied any pain.  Typing triggered symptoms.  The Veteran also reported mild weakness and fatigue to his hands and a decreased hand grasp.

The Veteran underwent an EMG study in July 2009.  The study revealed right medial sensory CTS at 10 cms proximal to the third proximal interphalangeal (PIP) joint.  The study further revealed that the right median sensory to the third digit had prolonged latency, normal amplitude and reduced conduction velocity.  The right radial and ulnar sensory and medial motor nerves had normal parameters.  In August 2009, the Veteran's private physician noted that an EMG study showed some evidence of median nerve compromise at the carpal tunnel.  The Veteran reported that his symptoms were tolerable and that they affected his ability to do certain activities on a continuous basis.

In a May 2010 VA physical addendum, the physician noted right median sensory CTS at 10 cms proximal to the third PIP joint.  During a July 2010 private medical appointment, the Veteran reported having some numbness and tingling when driving and when he got into certain positions at work.  The physician noted a positive Tinel's tests at the carpal tunnel and a positive carpal tunnel compression test bilaterally.  

In a January 2012 private medical record, the Veteran's physician noted a positive Tinel's test at the cubital tunnel and the carpal tunnel, and a positive carpal tunnel compression test.  The CTS symptoms were noted as progressively worse.  In January 2012, the Veteran underwent surgical procedures including revision carpal tunnel release with hypothenar fat pad pedicle flap, coverage of the median nerve of the right wrist, and ulnar nerve neuroplasty at the elbow.  In a June 2012 follow-up visit, the physician noted mild positive carpal tunnel and diagnosed the Veteran with overall resolved recurrent CTS after revision carpal tunnel release surgery.

The Board finds no evidence to support a finding of moderate incomplete paralysis of the affected nerves of the lower radicular or median nerve groups at any point prior to January 2, 2014.  This is evident by the Veteran's symptoms that were exclusively sensory, including numbness and tingling.  Although the Board notes that the Veteran reported a "decreased hand grasp" in November 2008, the VA and private physicians noted grip and pinch strength during this time period as "strong," "normal" and "good."  Full range of motion was also noted during this time period.  In addition, in June 2012 the Veteran's private physician described the Veteran's right CTS as "mild" and "overall resolved."

Based upon a review of the Veteran's complete record, the Board finds that the Veteran's disability more nearly approximated mild incomplete paralysis of the right lower radicular group prior to January 2, 2014.  Accordingly, the Board finds that a rating in excess of 20 percent for right CTS is not warranted at any point prior to January 2, 2014.

The Board has also considered other ratings for diseases of the peripheral nerves including 8510-8710 (upper radicular group), 8511-8711 (middle radicular group), 8513-8713 (all radicular groups), 8514-8714 (the musculospiral nerve), 8515-8715 (the median nerve), 8516-8716 (the ulnar nerve), 8517-8717 (musculocutaneous nerve), 8518-8718 (circumflex nerve), and 8519-8719 (long thoracic nerve).  However, these ratings do not provide a higher benefit in favor of the Veteran based upon mild symptoms.

      Rating From January 2, 2014

The Board will now address the rating effective as of January 2, 2014.  After reviewing the evidence, and for the reasons explained below, the Board finds that the Veteran is properly rated under 38 C.F.R. § 4.12a, DC 8512, for his right CTS disability as of January 2, 2014, and that a rating in excess of 50 percent is not warranted under that diagnostic code.  

In a January 2, 2014 disability benefits questionnaire (DBQ), the Veteran's physician noted the following symptoms: mild bilateral pain, moderate intermittent pain, severe bilateral paresthesia, and severe bilateral numbness.  Muscle strength was noted as normal except for active movement against some resistance for the bilateral grip and pinch strength.  No trophic changes were noted.  The following bilateral nerve groups were noted as normal: radial, musculocutaneous, circumflex, long thoracic, upper radicular group (5th and 6th cervical), middle radicular group and lower radicular.  The physician noted mild incomplete paralysis of the bilateral median nerve and mild incomplete paralysis of the right ulnar nerve.  The Veteran reported wearing bilateral wrist braces regularly.  The physician noted that functional impact on the Veteran's ability to work included frequent breaks from typing in order to regain sensation in his hands and to decrease pain.

During a December 2015 VA examination, the examiner diagnosed the Veteran with bilateral CTS with daily paresthesia.  The Veteran reported continual pain and numbness in both hands with use of cockup wrist splints daily.  The Veteran further reported dropping things such as when he pours a drink.  After fifteen minutes of typing, the Veteran reported that he gets numbness and burning in the hands.  The examiner noted moderate paresthesia and/or dysesthesias for the right upper extremity.  The examiner further noted moderate numbness bilaterally.  When leaning to the right on his right forearm, the Veteran reported that the lateral half of the right fourth finger went numb in the ulnar distribution.  Muscle strength testing showed normal wrist flexion and medium bilateral grip strength.  No muscle atrophy was noted.  In addition, the examiner noted a negative Phalen's sign test and a positive Tinel's sign test.  The examiner found mild incomplete paralysis of the lower radicular group.  The examiner further noted the following nerve examination results: normal radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group (5th and 6th cervical) and middle radicular group nerves.  Lastly, the examiner noted moderate functional impact on the Veteran's ability to work, including complaints when typing, not able to exercise with barbells, and not able to perform work on his hobby car.

Upon a review of the Veterans record, the Board finds that at no time during the period on appeal has the Veteran's right CTS been manifested by complete paralysis.  In fact, muscle strength testing during this time period was noted as normal, showed normal wrist flexion, medium bilateral grip strength and no muscle atrophy.  Moreover, the Veteran has not claim, nor had his treating physicians or the VA examiner found, his right CTS disability to be manifested by complete paralysis of any nerve group at any time.  Thus, the highest rating available to the Veteran under DC 8512 during this period on appeal is a 50 percent rating for severe incomplete paralysis.

Accordingly, as the Veteran's right CTS has not been manifested by complete paralysis, the Board finds that a rating in excess of 50 percent is not warranted as of January 2, 2014.  

The Board has also considered other ratings for diseases of the peripheral nerves as noted above and finds that these ratings do not provide a higher benefit in favor of the Veteran, with the exception of DC 8513-8713.  DC 8513 (all radicular groups) provides a 70 percent rating for severe incomplete paralysis of the major hand.  The Board notes that the Veteran's disability has been shown to involve the median and ulnar nerves (January 2, 2014 DBQ) and the lower radicular group (December 2015 VA examination).  As such, in accordance with C.F.R. § 4.124a the combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, the radicular group ratings; thus the Board finds that the Veteran's right CTS disability is properly rated under DC 8512.  Although the Board notes that DC 8513 would provide the Veteran with a more favorable rating for severe incomplete paralysis, the Board finds that the record sufficiently identifies the lower radicular group.  Thus, a rating under DC 8512 is appropriate and in line with the rating schedule.  

Accordingly, the Board finds that a rating in excess of 50 percent is not warranted as of January 2, 2014.

2.  Colon Resection

The Veteran asserts that an initial compensable rating is warranted for the service-connected colon resection.  The RO rated the Veteran's colon resection under DC 7329, and assigned a non-compensable rating prior to July 31, 2012, and a 20 percent rating as of July 31, 2012.  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329 (2015).

The Board also notes that DC 7327 (Diverticulitis) directs the rater to rate as for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  Under DC 7319, a non-compensable rating is assigned for mild symptoms including disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2015).  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

      Rating Prior To July 31, 2012

The Board will first address the initial non-compensable rating prior to July 31, 2012.  After reviewing the evidence, and for the reasons explained below, the Board finds that the Veteran is not properly rated under the provisions of 38 C.F.R. § 4.114, DC 7329, for his colon resection, and that an initial compensable rating of 10 percent pursuant to DC 7319 (irritable colon syndrome) is warranted prior to July 31, 2012.  

The Veteran's STRs show that in June 1999 the Veteran complained of abdominal pain in the left lower quadrant, and soft stools with intermittent diarrhea with pain.  In January 2002 the Veteran reported symptoms including diarrhea, pain and bloating.  The Veteran was evaluated for persistent suprapubic lower abdominal pain later that month and he reported that his symptoms were worse when his bladder was full and that the symptoms were possibly related to bowel movements.  In March 2002, the Veteran reported sharp pain in the lower abdomen.  

An emergency room record from September 2003 shows that the Veteran was seen for left lower quadrant abdominal pain and diverticulitis.  Another emergency room record from November 2003 shows that the Veteran was again seen for left lower quadrant abdominal pain and diverticulitis.

In January 2004, the Veteran underwent a laparoscopic sigmoid colectomy for recurrent sigmoid diverticulitis.  In February 2004, he underwent a resection of colorectal anastomosis and Hartman's procedure.  

During a February 2008 gastroenterology consultation the Veteran denied constipation or diarrhea.  His weight was maintained.  The Veteran described dyspepsia symptoms at times depending upon what he ate.  In March 2008 he complained of left lower quadrant abdominal pain and an assessment done later that month showed that the Veteran's abdominal pain was associated with bowel movements.  In April 2008, the Veteran complained of left upper quadrant abdominal pain.  A colonoscopy operative report from April 2008 shows a diagnosis of left lower quadrant abdominal pain with a history of left colectomy for diverticulitis and widely patent anastomosis of small associated diverticula.

In an October 2008 STR, the Veteran's physician noted that since the colon surgeries the Veteran had pain located at the site of the colostomy scar described as excruciating with bowel movements.  The Veteran also described right upper quadrant pain worse after eating.    

Post-service medical records show that in November 2008, the Veteran reported residual problems from his abdominal surgeries including left lower quadrant abdominal pain that occurred only with bowel movements.  He further reported that his pain increased after the surgeries.   The Veteran reported daily bowel movements and denied any hematochezic or melenic stools.  

In an April 2009 private medical record, the Veteran reported pain in his right upper quadrant that usually occurred after eating a meal.  The pain was described as sharp.  The Veteran also reported bloating and distension after a meal.  His weight had increased and he reported two regular bowel movements per day.

In an April 2010 VA physical examination report, the physician noted a history of diverticulitis with colon resection and post-operative complications.  The Veteran reported continued left lower quadrant abdominal pain with bowel movements and blood in his stool.

During a gastroenterology follow-up in August 2010, the Veteran reported persistent abdominal pain to the right and left upper quadrant, and the left lower quadrant.  The pain was reported to be worse when he had bowel movements.  He further reported that he had loose stool movement more frequently than constipation.  

In a July 2012 private medical report, a digestive health specialist noted that the Veteran was having eight to ten loose stools per day.  The Veteran was prescribed medication for diarrhea.

The Board notes that the Veteran's colon resection was initially rated pursuant to DC 7319 (irritable colon syndrome).  In a March 2015 rating decision, the RO rated the Veteran's colon resection pursuant to DC 7329 (large intestine resection).  The Board further notes that the Veteran's symptoms consist mainly of bowel disturbances and abdominal pain.  

Based upon a review of the record and the symptoms documented, the Board finds that the severity of the Veteran's colon resection disability more nearly approximates moderate ICS under DC 7319.  The record clearly shows frequent episodes of bowel disturbances including consistent reports of loose stools and intermittent diarrhea.  Moreover, the record clearly shows constant complaints of abdominal pain.  The complaints of abdominal pain are mainly related to the left lower quadrant, however the Veteran also complained of abdominal pain to the left and right upper quadrant.  In addition, the abdominal pain has been consistently reported since 1999 and has been associated with bowel movements.  However, his symptoms are not consistent with severe IBS as contemplated by a higher evaluation under DC 7319.  While the Veteran has abdominal pain, the record does not show more or less constant abdominal distress.  The April 2009 private treatment record notes pain usually after eating a meal.  The April 2010 VA treatment record associated the Veteran's pain with bowel movements.  Likewise the Augusts 2010 VA gastroenterology treatment records notes worsening pain with bowel movements.  

With respect to a higher evaluation under 7329, the Board notes that the Veteran's has a history of resection of his colon.  As the Veteran's symptoms of IBS are noted to be moderate in nature, the criteria for a 20 percent rating are met.  However, as the record does not show severe symptoms, a rating in excess of 20 percent are not met.  Accordingly, the Board finds that an initial rating of 20 percent is warranted prior to July 31, 2012 under Diagnostic Code 7329.

2. Rating Effective As Of July 31, 2012

The Board will now address the rating effective as of July 31, 2012.  After reviewing the evidence, and for the reasons explained below, the Board finds that a rating of 30 percent pursuant to DC 7319 is warranted as of July 31, 2012.  

In a July 31, 2012 DBQ completed by the Veteran's physician, the physician noted continuous use of anti-diarrhea medications.  The physician noted moderate symptoms attributable to the service-connected condition including abdominal pain and diarrhea.  Diarrhea was noted as a daily occurrence.  The Veteran was not noted to have weight loss, interference with absorption and nutrition, or intestinal fistula attributable to the condition.  The physician noted that the impact on the Veteran's work resulted from abdominal pain and diarrhea with multiple episodes causing distress.

During a December 2015 VA examination, the examiner diagnosed the Veteran with diverticulitis of colon with perforation and resection with residual bowel disorder/diarrhea, and adhesions, peritoneal with chronic right upper abdomen pain and occasional left lower quadrant pain.  The Veteran reported significant problems from his service connected condition.  First, the Veteran reported at least eight trips to the bathroom each day for bowel movements, four soft stool bowel movements after each meal, and that he spent up to two hours after each meal in the bathroom.  The examiner noted a July 2012 medical record documenting eight to ten loose stools per day.  The Veteran also reported occasional incontinence.  Second, the Veteran reported pain under his right lowest rib anterior and to the left lower quadrant.  The examiner noted diarrhea every two to three days.  The examiner did not find the following: episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition; weight loss attributable to an intestinal condition; malnutrition; serious complications or other general health effects attributable to the intestinal condition.  The examiner found that the Veteran's condition had a moderate impact on his ability to work including eight loose stools per day and moderate right upper abdominal pain.

In rating the Veteran's service-connected colon resection, the Board finds the July 31, 2012 DBQ the most probative evidence of record.  First, the Board notes that the DBQ was completed by a physician who treated the Veteran's colon condition dating back to his active duty service.  Accordingly, the physician has a history of familiarity with the Veteran's service-connected disability.  The DBQ notes that the Veteran had daily diarrhea and abdominal pain.  Moreover, the Veteran was reported to be on anti-diarrhea medication for his symptoms.  In addition, the December 2015 VA examination also noted diarrhea every two to three days with eight to ten soft stool bowel movements per day and occasional incontinence.  As a result, the Board finds that, as of July 31, 2012, the Veteran's symptoms more nearly approximate severe IRC as they show diarrhea with constant abdominal pain.  Thus, a 30 percent rating is warranted.

The Board notes that the highest rating available under DC 7329 (large intestine resection) is 40 percent for severe symptoms supported by examination findings.  However, the Board finds that such symptoms are not objectively supported by medical examination findings.  Specifically, the December 2015 examiner did not find many symptoms associated with the Veteran's condition including episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  Additionally, the July 2012 DBQ only noted "moderate symptoms."  As such, rating the Veteran's condition under DC 7319 provides him with the most favorable results.  Accordingly, the Board finds that a rating of 30 percent, the highest rating available pursuant to DC 7319, is warranted as of July 31, 2012.

3.  Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected right CTS and colon resection disabilities were adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the Veteran's service-connected right CTS are pain, numbness, tingling and weakness of his hand.  The Veteran's right CTS disability is currently rated pursuant to 38 C.F.R. § 4.124a, DC 8512, based on varying degrees of severity for incomplete paralysis.  The primary symptoms of the Veteran's colon resection are disturbance of bowel function, diarrhea and abdominal pain.  The Veteran's colon resection is currently rated pursuant to 38 C.F.R. § 4.114, DC 7319, based on disturbance of bowel function, diarrhea and abdominal pain of varying degrees of severity.  Therefore, the Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's disorders.  

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 20 percent for right carpal tunnel syndrome prior to January 2, 2014, is denied.

Entitlement to a rating in excess of 50 percent for right carpal tunnel syndrome as of January 2, 2014, is denied.

Entitlement to an initial compensable rating of 20 percent, but not more, for colon resection prior to July 31, 2012, is granted.

Entitlement to a rating of 30 percent, but not more, for colon resection as of July 31, 2012, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


